UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYANT PIERRE BOONE, a/k/a Ice,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-96-21-1-A, CA-98-1574-AM)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Pierre Boone, Appellant Pro Se. William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bryant Pierre Boone seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999) and denying his various discovery motions, denying his

motion for reconsideration, with additional discovery motions, and

denying his motion for a certificate of appealability.     We have

reviewed the record and the district court’s orders and find no re-

versible error.   Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

See United States v. Boone, Nos. CR-96-21-1-A: CA-98-1574-AM (E.D.

Va. May 12, June 7, & Oct. 21, 1999).*   Boone’s motions to compel

the government to produce documents are denied.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order denying Boone’s motion
for a certificate of appealability is marked as “filed” on October
19, 1999, the district court’s records show that it was entered on
the docket sheet on October 21, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2